UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 5, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13163 YUM! BRANDS, INC. (Exact name of registrant as specified in its charter) North Carolina 13-3951308 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1441 Gardiner Lane, Louisville, Kentucky 40213 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(502) 874-8300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [Ö]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [Ö] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer:[Ö] Accelerated filer:[] Non-accelerated filer:[] Smaller reporting company:[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [Ö] The number of shares outstanding of the Registrant’s Common Stock as of October 5, 2009 was 467,702,275 shares. YUM! BRANDS, INC. INDEX Page No. Part I. Financial Information Item 1 - Financial Statements Condensed Consolidated Statements of Income - Quarters and Years to date ended September 5, 2009 and September 6, 2008 3 Condensed Consolidated Statements of Cash Flows – Years to date ended September 5, 2009 and September 6, 2008 4 Condensed Consolidated Balance Sheets – September 5, 2009 and December 27, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 47 Item 4 - Controls and Procedures 47 Report of Independent Registered Public Accounting Firm 49 Part II. Other Information and Signatures Item 1 – Legal Proceedings 50 Item 1A – Risk Factors 50 Item 6 – Exhibits 51 Signatures 52 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) YUM! BRANDS, INC. AND SUBSIDIARIES (in millions, except per share data) Quarter Year to date Revenues 9/5/09 9/6/08 9/5/09 9/6/08 Company sales $ 2,432 $ 2,482 $ 6,502 $ 6,899 Franchise and license fees and income 346 360 969 1,015 Total revenues 2,778 2,842 7,471 7,914 Costs and Expenses, Net Company restaurants Food and paper 777 830 2,081 2,265 Payroll and employee benefits 523 575 1,485 1,682 Occupancy and other operating expenses 707 719 1,879 1,975 Company restaurant expenses 2,007 2,124 5,445 5,922 General and administrative expenses 276 305 812 898 Franchise and license expenses 29 25 74 63 Closures and impairment (income) expenses 5 3 31 9 Refranchising (gain) loss 4 (8 ) (9 ) 16 Other (income) expense (13 ) (18 ) (97 ) (148 ) Total costs and expenses, net 2,308 2,431 6,256 6,760 Operating Profit 470 411 1,215 1,154 Interest expense, net 42 47 138 152 Income Before Income Taxes 428 364 1,077 1,002 Income tax provision 88 79 212 236 Net Income – including noncontrolling interest 340 285 865 766 Net Income – noncontrolling interest 6 3 10 6 Net Income – YUM! Brands, Inc. $ 334 $ 282 $ 855 $ 760 Basic Earnings Per Common Share $ 0.71 $ 0.60 $ 1.82 $ 1.59 Diluted Earnings Per Common Share $ 0.69 $ 0.58 $ 1.77 $ 1.53 Dividends Declared Per Common Share $ — $ — $ 0.38 $ 0.34 See accompanying Notes to Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) YUM! BRANDS, INC. AND SUBSIDIARIES (in millions) Year to date 9/5/09 9/6/08 Cash Flows – Operating Activities Net Income – including noncontrolling interest $ 865 $ 766 Depreciation and amortization 385 389 Closures and impairment (income) expenses 31 9 Refranchising (gain) loss (9 ) 16 Contributions to defined benefit pension plans (96 ) (7 ) Gain upon consolidation of a former unconsolidated affiliate in China (68 ) — Gain on sale of interest in Japan unconsolidated affiliate — (100 ) Deferred income taxes 59 (13 ) Equity income from investments in unconsolidated affiliates (29 ) (33 ) Distributions of income received from unconsolidated affiliates 29 40 Excess tax benefits from share-based compensation (48 ) (32 ) Share-based compensation expense 39 44 Changes in accounts and notes receivable 1 (18 ) Changes in inventories 34 (16 ) Changes in prepaid expenses and other current assets (26 ) (27 ) Changes in accounts payable and other current liabilities 2 23 Changes in income taxes payable (87 ) 24 Other non-cash charges and credits, net 53 82 Net Cash Provided by Operating Activities 1,135 1,147 Cash Flows – Investing Activities Capital spending (505 ) (583 ) Proceeds from refranchising of restaurants 91 142 Acquisition of restaurants from franchisees (24 ) (9 ) Acquisitions and investments (75 ) — Sales of property, plant and equipment 16 58 Other, net (8 ) (8 ) Net Cash Used in Investing Activities (505 ) (400 ) Cash Flows – Financing Activities Proceeds from long-term debt 499 375 Repayments of long-term debt (522 ) (260 ) Revolving credit facilities, three months or less, net (289 ) 305 Short-term borrowings by original maturity More than three months - proceeds — — More than three months - payments — — Three months or less, net 5 (15 ) Repurchase shares of Common Stock — (1,513 ) Excess tax benefits from share-based compensation 48 32 Employee stock option proceeds 91 51 Dividends paid on Common Stock (263 ) (234 ) Other, net (8 ) — Net Cash Used in Financing Activities (439 ) (1,259 ) Effect of Exchange Rates on Cash and Cash Equivalents — — Net Increase (Decrease) in Cash and Cash Equivalents 191 (512 ) Change in Cash and Cash Equivalents due to consolidation of entities in China 17 17 Cash and Cash Equivalents - Beginning of Period 216 789 Cash and Cash Equivalents - End of Period $ 424 $ 294 See accompanying Notes to Condensed Consolidated Financial Statements. 4 CONDENSED CONSOLIDATED BALANCE SHEETS YUM! BRANDS, INC. AND SUBSIDIARIES (in millions) (Unaudited) 9/5/09 12/27/08 ASSETS Current Assets Cash and cash equivalents $ 424 $ 216 Accounts and notes receivable, net 241 229 Inventories 116 143 Prepaid expenses and other current assets 287 172 Deferred income taxes 54 81 Advertising cooperative assets, restricted 84 110 Total Current Assets 1,206 951 Property, plant and equipment, net 3,844 3,710 Goodwill 686 605 Intangible assets, net 447 335 Investments in unconsolidated affiliates 98 65 Other assets 549 561 Deferred income taxes 291 300 Total Assets $ 7,121 $ 6,527 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and other current liabilities $ 1,388 $ 1,473 Income taxes payable 27 114 Short-term borrowings 35 25 Advertising cooperative liabilities 84 110 Total Current Liabilities 1,534 1,722 Long-term debt 3,258 3,564 Other liabilities and deferred credits 1,340 1,335 Total Liabilities 6,132 6,621 Shareholders’ Equity (Deficit) Common Stock, no par value, 750 shares authorized; 468 shares and 459 shares issued in 2009 and 2008, respectively 202 7 Retained earnings 979 303 Accumulated other comprehensive income (loss) (279 ) (418 ) Total Shareholders’ Equity (Deficit) – YUM! Brands, Inc. 902 (108 ) Noncontrolling interest 87 14 Total Shareholders’ Equity (Deficit) 989 (94 ) Total Liabilities and Shareholders’ Equity (Deficit) $ 7,121 $ 6,527 See accompanying Notes to Condensed Consolidated Financial Statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Tabular amounts in millions, except per share data) Note 1 - Financial Statement Presentation We have prepared our accompanying unaudited Condensed Consolidated Financial Statements (“Financial Statements”) in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information.Accordingly, they do not include all of the information and footnotes required by United States (“U.S.”) generally accepted accounting principles for complete financial statements.Therefore, we suggest that the accompanying Financial Statements be read in conjunction with the Consolidated Financial Statements and Notes thereto included in our annual report on Form 10-K for the fiscal year ended December 27, 2008 (“2008 Form 10-K”).Except as disclosed herein, there has been no material change in the information disclosed in the Notes to our Consolidated Financial Statements included in the 2008 Form 10-K. YUM! Brands, Inc. and Subsidiaries (collectively referred to as “YUM” or the “Company”) comprise the worldwide operations of KFC, Pizza Hut, Taco Bell, Long
